In a proceeding pursuant to Mental Hygiene Law article 9 to retain Joshua K. as an involuntary patient and to transfer him to Rockland Psychiatric Center, Joshua K. appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), dated July 22, 1994, which granted the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the appellant was never transferred to Rockland Psychiatric Center and since he was discharged from the respondent hospital on September 26, 1994, the issues raised on this appeal have been rendered academic (see, Matter of Selletti v Acrish, 180 AD2d 951; Matter of Alexander v New York State Bd. of Parole, 175 AD2d 526; Matter of Leemhuis v Scranton, *645158 AD2d 784). Copertino, J. P., Pizzuto, Santucci and Joy, JJ., concur.